NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0793n.06

                                           No. 12-4275

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


JERRY E. MOORE, II,                                      )                     FILED
                                                         )               Aug 28, 2013
       Plaintiff-Appellant,                              )           DEBORAH S. HUNT, Clerk
                                                         )
               v.                                        )
                                                         )        ON APPEAL FROM THE
DWAYNE D. PIELECH; BELMONT COUNTY,                       )        UNITED STATES DISTRICT
OHIO; VILLAGE OF BRIDGEPORT; AMERICAN                    )        COURT FOR THE SOUTHERN
FEDERATION OF STATE, COUNTY &                            )        DISTRICT OF OHIO
MUNICIPAL EMPLOYEES (AFSCME), Council                    )
8; JANE/JOHN DOE; and AMERICAN                           )
FEDERATION OF STATE, COUNTY &                            )
MUNICIPAL EMPLOYEES (AFSCME), Local                      )
3073,                                                    )
                                                         )
       Defendants-Appellees.                             )




BEFORE: CLAY, SUTTON, and GRIFFIN, Circuit Judges.

       PER CURIAM. Plaintiff Jerry E. Moore, II, alleges that the village in which he lives, the

county for which he works, and the union that represents him, all discriminated against him on the

basis of his race. Specifically, Moore brought claims under federal and state law against the Village

of Bridgeport for abuse of process, malicious prosecution, and racially discriminatory investigation

practices; Belmont County and Dwayne Pielech for workplace race discrimination and maintaining

a hostile work environment; and Ohio Council 8 and Local 3073 of the American Federation of
No. 12-4275
Moore, II v. Pielech, et al.


State, County and Municipal Employees for failure to pursue grievances. Moore’s claims did not

survive defendants’ numerous motions to dismiss and for summary judgment. He timely appealed.

        After carefully reviewing the record, the parties’ briefs, and the applicable law, we find no

error in the district court’s judgment. The reasoning that supports the judgment for defendants was

clearly and persuasively articulated by the district court. The issuance of a detailed written opinion

by us would be unduly duplicative and serve no jurisprudential purpose. We therefore affirm the

district court’s judgment for the reasons stated in that court’s opinion.

        Affirmed.




                                                -2-